Citation Nr: 0814636	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office in 
Newark, New Jersey. 

The veteran testified before the undersigned Veterans Law 
Judge in January 2008 at the RO. 

The Board notes that at the January 2008 Board hearing the 
veteran withdrew the following issues that were on appeal: 
entitlement to service connection for hearing loss, 
entitlement to service connection for residuals of a right 
rib injury, entitlement to a higher initial rating for the 
service-connected diabetes mellitus, and entitlement to a 
higher initial rating for the service-connected tinnitus. 

At the Board hearing the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted at the November 2005 VA examination the veteran has 
a current diagnosis of PTSD.  In addition, an April 2006 VA 
Initial Psychiatric Assessment stated that he had combat 
related PTSD and intrusive thoughts about in-service combat 
experiences.  However, the Board notes that there is no 
current evidence that the veteran engaged in combat while in 
the Republic of Vietnam. 

After careful review of the veteran's testimony, November 
2005 VA examination, and April 2006 VA Initial Psychiatric 
Assessment the Board notes that the veteran served in the 
Republic of Vietnam from October 1967 to December 1968 and 
was stationed at Camp Enari with the First Battalion Eighth 
Infantry Unit of HAC and the Fourth Infantry Division.  It 
was also noted the veteran served in Pleiku, Play Ku, and 
Duck Tho.  He testified that during the Tet Offensive his 
camp was almost ever run and they were directly hit with 
mortar rounds. 

The Board finds that the veteran has submitted enough 
information for possible verification by the U.S. Army and 
Joint Service Records Research Center (USA JSRRC), especially 
if his unit was under attack.  VA is obligated to obtain 
relevant records pertaining to claimant's active military 
service that are held or maintained by a government entity, 
if the claimant furnished sufficient information to locate 
those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  

In August 2007 the veteran submitted a Buddy statement that 
asserted that there was an attempted infaltritation of the 
permiter of Camp Enari in April or May 1968; however, the 
Board notes that this statement does not address if the 
veteran was there. 

To ensure that all due process requirements are met the RO 
should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information and authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 
(2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should undertake all indicated 
action in order to verify the claimed 
stressors with USA JSRRC, i.e.  the 
attack on Camp Enari.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issus of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

